DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to claims 1, 17 and 20, the objections pertaining to a lack of antecedent basis are withdrawn.

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 11-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. (“Lai”) (U.S. PG Publication No. 2020/0014948).
	It is to be noted that the information provided by Lai is also supported in the provision application of 62/699,761, filed July 18, 2018.

In regards to claim 1, Lai teaches a method comprising: 
	maintaining, by a computing device (See ¶0014), a first list that is storing one or more motion vectors from one or more blocks that have been previously processed in a frame (See ¶0010) and a second list that is storing a motion vector (See ¶0087-0088 wherein a second HMVP table may be kept); 
	when a current block is in a first set of positions in the frame: 
		resetting, by the computing device, the first list (See ¶0010, 0026-0028 and 0086 wherein an HMVP table can be reset when starting a new slice or a new row or after a number of rows); and 
		using, by the computing device, the motion vector from the second list to transcode the current block due to the resetting of the first list (See ¶0087-0088 wherein when HMVP candidates in one HMVP table are not available or not enough because the table was just reset, the HMVP candidates from the other HMVP table can be used ; as noted in ¶0084, HMVP tables may already be initiated with motion information); and 
	when the current block is not in the first set of positions, using, by the computing device, a motion vector from the one or more motion vectors in the first list to transcode the current block (See ¶0010-0011 wherein when a CTU is being processed along a row [and isn’t a new slice or a new row] the motion vector candidates from the HMVP table may be used).
 
In regards to claim 5, Lai teaches the method of claim 1, wherein the second list comprises a motion vector from a block that neighbors the current block on an edge of the current block (See ¶0084-0086 wherein after an HMVP table reset, the motion information from a CU above [top edge of the current block] may be used to initialize the HMVP table).

In regards to claim 6, Lai teaches the method of claim 1, wherein using the motion vector from the second list comprises: loading the motion vector into the first list (See ¶0084-0089 wherein after an HMVP table reset, the motion information from a CU above [top edge of the current block] may be used to initialize the HMVP table).

In regards to claim 7, Lai teaches the method of claim 1, wherein motion vectors in the second list are used to transcode the current block only when the current block is in the first set of positions (See ¶0010 in view of ¶0087-0088 wherein each HMVP table may be used for specific rows/slices that they correspond to).

In regards to claim 8, Lai teaches the method of claim 1, wherein resetting the first list comprises: removing an existing motion vector in the first list (See ¶0084).

In regards to claim 9, Lai teaches the method of claim 1, wherein the first list stores historical motion vector predictors from blocks that were sequentially transcoded before the current block (See ¶0005 and 0025).

In regards to claim 11, Lai teaches the method of claim 1, further comprising: when the current block is in the first set of positions in the frame, storing a motion vector from the transcoding of the current block in the second list (See ¶0010 in view of 0087-0088).

In regards to claim 12, Lai teaches the method of claim 1, further comprising: when the current block is not in the first set of positions in the frame, storing a motion vector from the transcoding of the current block in the first list and not the second list (See ¶0010 in view of ¶0087-0088 wherein each HMVP table may be used for specific rows/slices that they correspond to).

In regards to claim 13, Lai teaches the method of claim 1, wherein the second list includes motion vectors from blocks only in the first set of positions (See ¶0010 in view of ¶0087-0088 wherein each HMVP table may be used for specific rows/slices that they correspond to).

In regards to claim 14, Lai teaches the method of claim 1, further comprising: adding a motion vector to the second list that is not based on transcoding the current block (See ¶0084-0086 wherein after an HMVP table reset, the motion information from a CU above [top edge of the current block] may be used to initialize the HMVP table).

In regards to claim 17, the claim is rejected under the same basis as claim 1 by Lai.

In regards to claim 18, the claim is rejected under the same basis as claim 8 by Lai.

In regards to claim 19, the claim is rejected under the same basis as claim 14 by Lai.

In regards to claim 20, the claim is rejected under the same basis as claim 1 by Lai.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (“Lai”) (U.S. PG Publication No. 2020/0014948) in view of Burazerovic et al. (“Bura”) (U.S. PG Publication No. 2009/0052537).

In regards to claim 2, Lai fails to teach the method of claim 1, wherein the first set of positions in the frame comprise N blocks from an edge of the frame.
	In a similar endeavor Bura teaches wherein the first set of positions in the frame comprise N blocks from an edge of the frame (“In MPEG-2, the left edge of a picture always starts a new slice, and a slice always runs from left to right across the picture,” - ¶0005).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bura into Lai because it allows for knowable starts to a slice in picture encoding as described in ¶0005.

In regards to claim 3, Lai fails to teach the method of claim 1, wherein the first set of positions in the frame comprises a first block on an edge of the frame.
	In a similar endeavor Bura teaches wherein the first set of positions in the frame comprises a first block on an edge of the frame (“In MPEG-2, the left edge of a picture always starts a new slice, and a slice always runs from left to right across the picture,” - ¶0005).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bura into Lai because it allows for knowable starts to a slice in picture encoding as described in ¶0005.

In regards to claim 4, Lai fails to teach the method of claim 1, wherein the first set of positions in the frame comprises a leftmost block from a left edge of the frame or a topmost block from a top edge of the frame.
	In a similar endeavor Bura teaches wherein the first set of positions in the frame comprises a leftmost block from a left edge of the frame or a topmost block from a top edge of the frame (“In MPEG-2, the left edge of a picture always starts a new slice, and a slice always runs from left to right across the picture,” - ¶0005).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Bura into Lai because it allows for knowable starts to a slice in picture encoding as described in ¶0005.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (“Lai”) (U.S. PG Publication No. 2020/0014948) in view of Zhang et al. (“Zhang”) (“CE4-related: History-based Motion Vector Prediction,” Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11), as submitted by applicant.

In regards to claim 10, Lai fails to explicitly teach the method of claim 1, wherein the second list is not used when blocks outside of the first set of positions are transcoded.
	In a similar endeavor Zhang teaches wherein the second list is not used when blocks outside of the first set of positions are transcoded (See ¶1 of Section 2 Proposed Method wherein the emptied table is done only at the positions of a new slice).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Zhang into Lai because it allows for the improvement of coding efficiency of MVP as described in section 4 Conclusions.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (“Lai”) (U.S. PG Publication No. 2020/0014948) in view of Kotra et al. (“Kotra”) (U.S. PG Publication No. 2020/0404342).

In regards to claim 15, Lai fails to teach the method of claim 14, wherein the motion vector that is added to the second list comprises a motion vector with a horizontal motion vector or a vertical motion vector equal to zero.
	In a similar endeavor Kotra teaches wherein the motion vector that is added to the second list comprises a motion vector with a horizontal motion vector or a vertical motion vector equal to zero (See ¶0021-0022 wherein after initializing a new HMVP list, ¶0034 and 0041 describe setting default values for the HMVP list for a current CTU row comprising a zero motion vector [zero horizontal and zero vertical motion data]).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kotra into Lai because it allows for populating of an HMVP list with default values as described in ¶0034 and 0041, thus providing a starting point for a CTU row after a reset.

In regards to claim 16, Lai fails to teach the method of claim 14, wherein the motion vector that is added to the second list comprises a predefined motion vector.
	In a similar endeavor Kotra teaches wherein the motion vector that is added to the second list comprises a predefined motion vector (See ¶0021-0022 wherein after initializing a new HMVP list, ¶0034 and 0041 describe setting default values for the HMVP list for a current CTU row comprising a zero motion vector [zero horizontal and zero vertical motion data]).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kotra into Lai because it allows for populating of an HMVP list with default values as described in ¶0034 and 0041, thus providing a starting point for a CTU row after a reset.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483